PER CURIAM.
Jimmy D. Covington seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2002). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeals on the reasoning of the district court. Covington v. Beck, No. CA-01-968-1 (M.D.N.C. filed May 20, 2002 & entered May 21, 2002; June 3, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.